Exhibit 10.2

 

LEAK-OUT AGREEMENT

 

November __, 2018

 

This agreement (the “Leak-Out Agreement”) is being delivered to you in
connection with an understanding by and among DelMar Pharmaceuticals, Inc., a
Nevada corporation (the “Company”), and the person or persons named on the
signature pages hereto (collectively, the “Holder”).

 

Reference is hereby made to (a) the Warrant Exercise and Exchange Agreement,
dated November __, 2018, by and among the Company, the Holder and other parties
thereto (the “Warrant Agreement”), pursuant to which the Holder exercised
certain Warrants to purchase shares of Common Stock and exchanged Warrants for
shares of the Common Stock (collectively, the “Shares”). Capitalized terms not
defined herein shall have the meaning as set forth in the Warrant Agreement.

 

The Holder agrees solely with the Company that from the date that both the
undersigned executes the Warrant Agreement and the Company or its agent has
notified the Holder that each other holder of the Warrants (each, an “Other
Holder”) executes an agreement (collectively, the “Other Leak-Out Agreements”)
regarding such Other Holder’s trading with terms that are no less restrictive
than the terms contained herein (such date, the “Effective Date”) and ending at
4:00 pm (New York City time) on January ___, 2019 (such period, the “Restricted
Period”), neither the Holder, nor any Affiliate of such Holder which (x) had or
has knowledge of the transactions contemplated by the Warrant Agreement, (y) has
or shares discretion relating to such Holder’s investments or trading or
information concerning such Holder’s investments, including in respect of the
Shares, or (z) is subject to such Holder’s review or input concerning such
Affiliate’s investments or trading (together, the “Holder’s Trading
Affiliates”), collectively, shall sell dispose or otherwise transfer, directly
or indirectly, (including, without limitation, any sales, short sales, swaps or
any derivative transactions that would be equivalent to any sales or short
positions) on any Trading Day during the Restricted Period (any such date, a
“Date of Determination”), the Shares, in an amount more than ___% of the trading
volume of Common Stock as reported by Bloomberg, LP for the applicable Date of
Determination; provided, that the foregoing restriction shall not apply to any
sales by the Holder or any of the Holder’s Trading Affiliates at a price greater
than $1.25 (in each case, as adjusted for stock splits, stock dividends, stock
combinations, recapitalizations or other similar events occurring after the date
hereof).

 

Notwithstanding anything herein to the contrary, during the Restricted Period,
the Holder may, directly or indirectly, sell or transfer all, or any part, of
the Shares to any Person (an “Assignee”) in a transaction which does not need to
be reported on the Nasdaq consolidated tape, without complying with (or
otherwise limited by) the restrictions set forth in this Leak-Out Agreement;
provided, that as a condition to any such sale or transfer an authorized
signatory of the Company and such Assignee duly execute and deliver a leak-out
agreement in the form of this Leak-Out Agreement (an “Assignee Agreement”, and
each such transfer a “Permitted Transfer”) and, subsequent to a Permitted
Transfer, sales of the Holder and the Holder’s Trading Affiliates and all
Assignees (other than any such sales that constitute Permitted Transfers) shall
be aggregated for all purposes of this Leak-Out Agreement and all Assignee
Agreements.

 



 1 

 

 

Any notices, consents, waivers or other communications required or permitted to
be given under the terms of this Leak-Out Agreement must be in writing and shall
be given in accordance with the terms of the Warrant Agreement.

 

This Leak-Out Agreement constitutes the entire agreement among the parties
hereto with respect to the subject matter hereof and supersedes all prior
negotiations, letters and understandings relating to the subject matter hereof
and are fully binding on the parties hereto.

 

This Leak-Out Agreement may be executed simultaneously in any number of
counterparts. Each counterpart shall be deemed to be an original, and all such
counterparts shall constitute one and the same instrument. This Leak-Out
Agreement may be executed and accepted by facsimile or PDF signature and any
such signature shall be of the same force and effect as an original signature.

 

The terms of this Leak-Out Agreement shall be binding upon and shall inure to
the benefit of each of the parties hereto and their respective successors and
assigns.

 

This Leak-Out Agreement may not be amended or modified except in writing signed
by each of the parties hereto.

 

All questions concerning the construction, validity, enforcement and
interpretation of this Leak-Out Agreement shall be governed by Article IV of the
Warrant Agreement.

 

Each party hereto acknowledges that, in view of the uniqueness of the
transactions contemplated by this Leak-Out Agreement, the other party or parties
hereto may not have an adequate remedy at law for money damages in the event
that this Leak-Out Agreement has not been performed in accordance with its
terms, and therefore agrees that such other party or parties shall be entitled
to seek specific enforcement of the terms hereof in addition to any other remedy
it may seek, at law or in equity.

 



 2 

 

 

The obligations of the Holder under this Leak-Out Agreement are several and not
joint with the obligations of any Other Holder, and the Holder shall not be
responsible in any way for the performance of the obligations of any Other
Holder under any such other agreement. Nothing contained herein or in this
Leak-Out Agreement, and no action taken by the Holder pursuant hereto, shall be
deemed to constitute the Holder and Other Holders as a partnership, an
association, a joint venture or any other kind of entity, or create a
presumption that the Holder and the Other Holders are in any way acting in
concert or as a group with respect to such obligations or the transactions
contemplated by this Leak-Out Agreement and the Company acknowledges that the
Holder and the Other Holders are not acting in concert or as a group with
respect to such obligations or the transactions contemplated by this Leak-Out
Agreement or any other agreement. The Company and the Holder confirm that the
Holder has independently participated in the negotiation of the transactions
contemplated hereby with the advice of its own counsel and advisors. The Holder
shall be entitled to independently protect and enforce its rights, including,
without limitation, the rights arising out of this Leak-Out Agreement, and it
shall not be necessary for any Other Holder to be joined as an additional party
in any proceeding for such purpose.

 

The Company hereby represents and warrants as of the date hereof and covenants
and agrees from and after the date hereof that it will enforce the provisions of
each Other Leak-Out Agreement in accordance with its terms. If any party to any
Other Leak-Out Agreement breaches any provision of such Other Leak-Out
Agreement, the Company shall promptly use its reasonable best efforts to seek
specific performance of the terms of such Other Leak-Out Agreement.

 

The Company hereby represents and warrants as of the date hereof and covenants
and agrees from and after the date hereof that none of the terms offered to any
Other Holder with respect to any Other Leak-Out Agreement (or any amendment,
modification, waiver or release thereof) (each a “Settlement Document”), is or
will be more favorable to such Other Holder than those of the Holder and this
Leak-Out Agreement. If, and whenever on or after the date hereof, the Company
enters into a Settlement Document, then (i) the Company shall provide notice
thereof to the Holder promptly following the occurrence thereof and (ii) the
terms and conditions of this Other Leak-Out Agreement shall be, without any
further action by the Holder or the Company, automatically amended and modified
in an economically and legally equivalent manner such that the Holder shall
receive the benefit of the more favorable terms and/or conditions (as the case
may be) set forth in such Settlement Document, provided that upon written notice
to the Company at any time the Holder may elect not to accept the benefit of any
such amended or modified term or condition, in which event the term or condition
contained in this Leak-Out Agreement shall apply to the Holder as it was in
effect immediately prior to such amendment or modification as if such amendment
or modification never occurred with respect to the Holder. The provisions of
this paragraph shall apply similarly and equally to each Settlement Document.

 

[The remainder of the page is intentionally left blank]

 

 3 

 

 

[Signature Page to DMPI Leak-out]

 

  Sincerely,       DELMAR PHARMACEUTICALS, INC.         By:
                                             Name:     Title:

 

Agreed to and Acknowledged:       “HOLDER”               By:
                                             Name:     Title:  

 



 4 

